Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The instant office action having application number 16/171179, filed on October 25, 2018 has claims 1-20 pending in this application.

Drawings
The drawing filed on October 25, 2018 is accepted by the Examiner.

Allowable Subject Matter
Claims 1-11 and 13-20 are allowable over prior art of record.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/04/2018. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

EXAMINER'S AMENDMENT
An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner's amendment was given in a telephone interview with Stephen G. Sullivan, Reg. No. (38,329) on March 11, 2021. The application has been amended as follows:


In the claims:
(Currently amended) A method for a database system to support collaboration among a team of users of a file in a feed system of a multi-user social network provided by the database system, the method comprising:            
	managing and electronically publishing, by the database system, at least one feed comprising a series of feed items, the feed accessible to the team of users associated with the feed for communicating among the team of users, wherein at least some of the team of users are permitted to post a file to the feed, and wherein the publication of the feed items defines conversations for the team of users that are organized by the database system;
	establishing at the database system a connection with a remote computing device;
	receiving at the database system a user request from the remote computing device to synchronize all files in the feed;
at the database system, responsive to the request, identifying a set of at least one file associated to the selected feed;
at the database system, identifying a latest version of each file in the set; 
automatically downloading the latest version of each file in the set to the remote computing device; and
communicating to a notification server selected events that affect the at least one particular file in the feed, the notification server configured to publish notifications of the selected events to ones of the remote computing devices to automatically initiate synchronization between a corresponding local copy of the particular file on the remote client device and a cloud copy of the at least one particular file maintained in the database system.

 (Original) The method of claim 1 wherein, the feed is displayed in a graphical user interface (UI) on the remote computing device, the method further comprising: displaying a sync button in the GUI. 

 (Original) The method of claim 2 further comprising: receiving the user request responsive to the user clicking the sync button. 

(Original) The method of claim 2 further comprising:
	identifying all users who are synchronization subscribers to at least one of the set of files; and
initiating, by the database system, a download of the latest version of each file to which a user is a synchronization subscriber, to a machine associated with the corresponding user.

(Original) The method of claim 4 wherein the initiating a download includes identifying at least one machine associated to each of the synchronization subscribers and downloading the latest version of the file to all of the identified machines.

(Original) The method of claim 2 further comprising: associating a selected local file folder in the remote computing device to the selected feed, and initiating a download of the latest version of each file in the set to the associated local file folder. 

(Original) The method of claim 2 further comprising: displaying a download button or control in the GUI to download the at least one file associated to the selected feed. 

(Original) The method of claim 7 further comprising: responsive to receiving at the database system a user request from the remote computing device to download the at least one file, downloading the latest version of the at least one file to the remote computing device. 

(Original) The method of claim 1 further comprising: responsive to detecting a modification of the at least one file, uploading the modified file to the database system as the latest version of the modified file.

(Currently Amended) The method of claim 1 wherein permitting the team of users to post the file to the feed further comprises: uploading and storing the file in the database system. 

(Currently Amended) A cloud computing system comprising:  
 	a database system arranged to support collaboration among users of a file in a feed system of an enterprise social network provided by the database system, the feed system managing and electronically publishing at least one feed comprising a series of feed items, the feed accessible to a team of users associated with the feed for communicating among the team of users, wherein at least some of the team of users are permitted to post files to the feed, and wherein the publication of the feed items defines conversations for the team of users that are organized by the database system;
  	the database system including at least one application server arranged to provide services, and run applications, for the team of users of the database system, wherein the application server is configured to:
	establish a connection with a remote computing device;
	receive a request user request from the remote computing device to synchronize all the files in the feed,
	responsive to the request, identify the latest version of at least one particular file in the feed, 
	automatically download the latest version of the at least one particular file to the remote computing device, and
	communicate to a notification server selected events that affect the at least one particular file in the feed, the notification server configured to publish notifications of the selected events to ones of the remote client device to automatically initiate synchronization between a corresponding local copy of the particular file on the remote client device and a cloud copy of the at least one particular file maintained in the database system.
	
(Currently Canceled)  

[12]. 13.	(Currently amended) The system of claim 11 wherein the selected events include uploading a Original file to the feed and modifying an existing file in the feed, so as to enable the remote client devices to maintain synchronization by downloading the Original file or modifying a local copy of the modified file, as applicable, responsive to receiving a notification of the selected event.

14.	(Original) The system of claim 11 wherein the selected events include deleting or renaming a file in the feed, so as to enable the remote client devices to maintain synchronization by deleting or renaming a local copy of the affected file, as applicable, responsive to receiving a notification of the selected event.

[16]. 15.	(Currently amended) The system of claim 11 wherein:
	the database system is configured to maintain a record of team users who are subscribed for synchronization of a particular file; and 
the notification server is configured to publish notifications of the selected events to the team users subscribed for synchronization of the particular file.

[17]. 16.	(Currently Amended)  A method comprising:
	at a user machine, establishing a connection by a synchronization client application program with a database system in a cloud computing system that implements a feed system of an enterprise social network, the feed system managing and electronically publishing at least one feed comprising a series of feed items, the feed accessible to a team of users associated with the feed for communicating among the team of users, wherein at least some of the team of users are permitted to post a file to the feed, and wherein the publication of the feed items defines conversations for the team of users that are organized by the database system; and,
	at the user machine, by the synchronization client application program:
		requesting, via the connection, to synchronize all files associated with the feed;
		via the connection, receiving a notification from the database system of an event in the cloud computing system that affects a selected file associated to the feed;
		maintaining a journal of the notifications received from the cloud computing system of events that affect a cloud copy of the selected file; 
		monitoring a local file system to detect changes that affect a local copy of the selected file; 
		adding to the journal the detected changes to the local copy;
		based at least in part on the journal entries, determining a task to synchronize the local copy and the cloud copy of the selected file; and
		executing the task, at least in part by communicating with the cloud computing system, to synchronize the local copy and the cloud copy of the selected file to a most recently changed version of the file.

[18]. 17.	(Currently Amended) The method of claim 17 wherein determining the task includes obtaining metadata about the cloud copy of the selected file from the cloud computing system, and comparing the obtained metadata to metadata generated by said monitoring of the local file system to detect changes that affect the local copy of the selected file, to determine which is the most recently changed version of the file. 

[19]. 18.	(Currently Amended) The method of claim 17 wherein executing the task includes one of uploading the local copy of the selected file to the cloud computing system and downloading the cloud copy of the selected file to the local file system.  

[20]. 19.	(Currently Amended) The method of claim 17 wherein executing the task to sync to synchronize the local copy includes communicating with an application server of the cloud computing system.



Reason for Allowance
The following is an examiner’s statement of reasons for allowance:
The closest prior art found for this application is Vora et al. (US 9979689 B2), which describes A database system operates a feed system and communicates with different remote computing devices associated with different users. The database system may display feed items from the feed system on the remote computing devices and enable users to author new posts to the feed system. An authoring tool supports creation of new posts, and provides transparency as to which users will have access to the post. The authoring tool supports managing intended recipients, including users, groups, topics, files, and other entities. The authoring tool creates, and shows to the author, an automatic summary of recipients before the post is added to the feed system.
The next closest prior art found for this application is Chan et al.  (US 20140289189 A1) which describes Technology is disclosed for performing a priority synchronization of a computing device to download a selected set of data files to the computing device from a distributed backup system. Data files are downloaded to a computing device by synchronizing the computing device with a server of the distributed backup system. A priority sync downloads a subset of the data files ("priority files") rather than all of the data files of the user, thereby minimizing the computing resources consumed to download the data files. The priority sync can select the priority files based on various criteria, including an access pattern of the data files, attributes of the data files, or attributes of the computing device. The priority sync can also download the data files not identified as priority files ("non-priority files"). While the priority files are downloaded in their original format, the non-priority files are downloaded in a downgraded format.
The next closest prior art found for this application is Peppas et al. (US 20150100509 A1), which discloses Methods and systems are provided for enhancing user engagement in a social network computing environment by using affinity indices to track the interaction among posts, topics, users, groups, and experts, and populating displays on user, group, and topic pages using the affinity indices.
Any individual or combination of any of these prior art does not explicitly taught or suggest the claimed invention of “establishing at the database system a connection with a remote computing device; receiving at the database system a user request from the remote computing device to synchronize all files in the feed; at the database system, responsive to the request, identifying a set of at least one file associated to the selected feed; at the database system, identifying a latest version of each file in the set;  automatically downloading the latest version of each file in the set to the remote computing device; and communicating to a notification server selected events that affect the at least one particular file in the feed, the notification server configured to publish notifications of the selected events to ones of the remote computing devices to automatically initiate synchronization between a corresponding local copy of the particular file on the remote client device and a cloud copy of the at least one particular file maintained in the database system.”., as disclosed in independent claims 1, 11 and 17.
The dependent claims 2-10, 13-16 and 18-20 are also distinct from the prior art for the same reasons.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submission should be clearly labeled “Comments on Statement of Reasons for Allowance”.

Conclusion
Patent applicants with problems or questions regarding electronic images that can be viewed in the Patent Application Information Retrieval system (PAIR) can now contact the USPTO's Patent Electronic Business Center (Patent EBC) for assistance.  
Representatives are available to answer your questions daily from 6 am to midnight (EST). The toll free number is (866) 217-9197. When calling please have your application serial or patent number, the type of document you are having an image problem with, the number of pages and the specific nature of the problem.  The Patent Electronic Business Center will notify applicants of the resolution of the problem within 5-7 business days. Applicants can also check PAIR to confirm that the problem has been corrected.  The USPTO's Patent Electronic Business Center is a complete service center supporting all patent business on the Internet. The USPTO's PAIR system provides Internet-based access to patent application status and history information. It also enables applicants to view the scanned images of their own application file folder(s) as well as general patent information available to the public. 
For all other customer support, please call the USPTO Call Center (UCC) at 800-786-9199.  The USPTO's official fax number is 571-272-8300.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Noosha Arjomandi, whose telephone number is (571) 272-9784.  The examiner can normally be reached on Monday-Friday from 8 A.M. to 4 P.M.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Robert Beausoliel, can be reached on (571) 272-3645.
/NOOSHA ARJOMANDI/Primary Examiner, Art Unit 2167                                                                                                                                                                                                        March 13, 2021